Citation Nr: 1758590	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record. 

In a May 2014 Board decision, the Board denied the Veteran's claim for a compensable initial rating for a right knee disability and remanded the Veteran's claim for service connection for a left knee disability for additional development.  In an October 2014 Order, the Court of Appeals for Veterans Claims (Court) approved the parties Joint Motion for Remand (JMR).  In a November 2014 decision, the Board granted an initial 10 percent disability rating for painful motion of the right knee.  The Veteran again appealed the decision to the Court.  In a February 2016 Memorandum Decision, the Court vacated the November 2014 Board decision and remanded the issue to the Board for action consistent with the decision. 

In July 2016 and April 2017, the Board remanded these claims for additional development.  They are again before the Board.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the preponderance of the evidence indicates that the Veteran's right knee disability was manifested by, at worst, flexion to 130 degrees, extension to zero degrees, pain, and intermittent crepitation, grinding, and abnormal patellar tracking; probative evidence indicates that it was not manifested by recurrent subluxation, lateral instability, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for a right knee disability rating in excess of 10 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board also finds there    has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In April 2017, VA requested that the Veteran identify any relevant recent private or VA treatment providers.  To date, he has not responded.  The Veteran was afforded VA knee examinations in September 2016 and May 2017.  Finally, additional treatment records have been obtained.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.     § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current        rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2        (2017); resolving any reasonable doubt regarding the degree of disability in        favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to    which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38    C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack      of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.           App. 32 (2011).

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017). 

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the    knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Under Diagnostic Code 5258, a 20 percent rating is assigned for a knee with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

The Veteran essentially contends that his service-connected right knee disability is worse than currently rated.  

A June 2010 VA treatment record noted that the Veteran endorsed intermittent right knee pain, which he rated as 1 out of 10.  He reported that he avoided certain activities, such as jogging, because it aggravated his knee.  The Veteran stated that his knee pain was not severe enough to require medication.  Upon examination of the Veteran's lower extremity, there was no edema or effusion, and anterior and posterior drawer as well as valgus and varus stress testing was within normal limits.  

A July 2010 right knee x-ray study revealed no acute fracture, dislocation, bone destruction, or loose intra-articular bodies.  The Veteran's right knee joint spaces were observed to be well-preserved. 

At his July 2010 VA examination the Veteran endorsed progressive knee pain and grinding after prolonged walking, jumping, or standing.  He denied any deformity, stiffness, incoordination, decreased joint motion, dislocation or subluxation, locking, effusion, or inflammation, but endorsed giving way, instability, pain, and weakness.  Upon physical examination, the examiner stated there was evidence of crepitation, grinding, and abnormal tracking of the patella.  There was no evidence of evidence of Osgood-Schlatter's disease, a mass behind the knee, clicks or snaps, instability, meniscus abnormality, or ankylosis.  Upon range of motion testing, the Veteran had extension to 0 degrees and flexion to 140 degrees, with no evidence of pain.  Repetitive use testing did not result in additional limitation.  The examiner noted that the Veteran experienced decreased strength and pain with prolonged standing or walking, essentially any time there was weight-bearing on the joint for   a prolonged period of time.  However, he opined that the Veteran's knee disability did not result in functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.

In a November 2010 statement and his March 2012 VA Form 9, the Veteran reported that he could no longer run, that he had crunching, popping, and grinding sensations in his knee, that he had knee pain ascending stairs, and that he had knee pain and stiffness with cold weather, and had trouble lifting heavy objects off the floor safely.

At his June 2012 hearing, the Veteran testified that he had pain, that he had difficulty with lifting, and that any kind of "shock" to his knee, such as running or descending stairs, made his knee hurt.  The Veteran reported that his knee would give out every month and a half when the weather was warm and every two weeks when the weather was cold.  He noted that he occasionally wore a knee brace for pain relief when he had aggravated his knee or needed to lift something heavy.  The Veteran denied any noticeable swelling, but reported that his knee cracked when he bent it.  When asked if his knee locked up, the Veteran stated that if he stayed in a certain position too long he would occasionally have to "kind of work it free maybe." 

An October 2013 treatment record noted that the Veteran walked or biked alternating days and lifted weights twice a week.  An October 2014 VA treatment record noted that the Veteran had ongoing knee pain.  However, he said the pain was not severe and declined medication or physical therapy.  Upon examination, there was no evidence of tenderness to palpation or decreased range of motion. An October 2015 VA treatment record noted that the Veteran endorsed chronic knee pain, but declined medication and stated his knee was doing okay.  With regard to physical activity, VA treatment records from October 2015 and January 2016 noted that the Veteran raked leaves, shoveled snow, lifted weights twice a week, and walked or biked for 30 minutes each day.  

At a September 2016 VA examination, the Veteran endorsed knee pain with prolonged inactivity, sitting, standing, and ascending or descending stairs.  He stated that he avoided high impact activities because of knee pain.  He reported   that his knee would "lock up" when he tried to extend it after prolonged sitting.  He noted that his knee hurt more during cold weather and that he occasionally wore a knee brace during such weather.  He described his knee as a "weak hinge."  Upon range of motion testing, the Veteran had extension to 0 degrees and flexion to 140 degrees, without evidence of crepitation or pain during range of motion or weight bearing.  Repetitive use testing revealed no additional limitation.  The Veteran was observed to have pain with palpation of his knee and associated soft tissue. Muscle strength testing and joint stability testing revealed no reduction in muscle strength, muscle atrophy, recurrent subluxation, lateral instability, anterior instability, posterior instability, medial instability, recurrent effusion, or ankylosis.  The examiner opined that the Veteran did not have any recurrent patellar dislocation, tibial or fibular impairment, or any semilunar cartilage condition.  With regard to functional impairment, the examiner opined that the Veteran was unable to sit or stand for long periods without repositioning and that he would be unable to perform jobs that required repetitive squatting or walking long distances. 

In an October 2016 statement, the Veteran reported that he experienced knee pain and instability when he walked on rough surfaces. 

VA treatment records from October 2016 and December 2016 indicate that the Veteran reported chronic knee pain, which he rated as 4 out of 10.  However, he declined any medication and reported that he was still able to exercise every day.  His knee pain was assessed as stable.

At a May 2017 VA examination, the Veteran reported that his knee pain had gradually worsened and that he had increased pain in the peri-patellar area.  The Veteran noted that during flare-ups he had increased pain, but did not report any decreased range of motion.  He noted that his flare-ups occurred with cold weather, climbing stairs, and prolonged sitting.  Upon range of motion testing, the Veteran had extension to 0 degrees and flexion to 130 degrees.  Repetitive use testing        did not result in additional functional loss.  No crepitus or evidence of pain was observed at rest or in non-weight bearing positions, but there was pain noted with active and passive motion and patella compression.  Muscle strength testing and joint stability testing revealed no reduction in muscle strength, muscle atrophy, recurrent subluxation, lateral instability, anterior instability, posterior instability, medial instability.  The examiner opined that the Veteran did not have any recurrent patellar dislocation, recurrent effusion, ankylosis, tibial or fibular impairment, or a meniscus / semilunar cartilage condition.  With regard to functional impairment, the examiner opined that the Veteran's knee disability would not impact his ability to perform occupational tasks.

A May 2017 treatment record noted that the Veteran had ongoing knee pain, which was aggravated by cold weather and climbing stairs and partially relieved by an over-the-counter knee brace and cold compresses.  The Veteran denied any knee swelling. 

Upon review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent have not been met. The preponderance of the evidence demonstrates that throughout the appeal period, the Veteran's symptoms included pain, intermittent stiffness and crepitus, limitation of motion, and subjective sensations of giving      way and locking.  His knee disability was not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic cartilage removal, tibia or fibula malunion or nonunion, or genu recurvatum.  

With regard to limitation of motion, at worst, the Veteran had knee flexion to        130 degrees and extension to 0 degrees.  The Board considered whether the Veteran's knee pain resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017).  However, the July 2010 and September 2016 examination reports indicated that there was no evidence of pain during range motion testing.  Additionally, while the May 2017 report indicated that the Veteran had pain with active and passive range of motion, the examiner opined that the   pain did not result in or cause any functional loss.  Therefore, even considering functional loss, the Veteran's symptomatology does not meet the criteria for a higher rating under Diagnostic Codes 5260 and / or 5261.  38 C.F.R. § 4.71a (2017).

The Board also considered whether the Veteran is entitled to an increased rating  under Diagnostic Code 5257 for recurrent subluxation or lateral instability. However, the medical evidence consistently indicated that the Veteran did not have recurrent subluxation or lateral instability.  Specifically, a June 2010 VA treatment record, as well as the June 2010, September 2016, and May 2017 VA examination reports all indicated that anterior instability, posterior instability, valgus stability, and varus stability testing were negative and that the Veteran's right knee was stable and did   not have any ligament laxity.  

The Board also considered whether the Veteran is entitled to an increased rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  The Board acknowledges the July 2010 examiner's finding that the Veteran had a patellar abnormality in the form abnormal tracking; however, he nevertheless found that the Veteran did not have a meniscus abnormality or episodes of locking, dislocation, or recurrent effusion.  Additionally, the September 2016 and May 2017 examination reports both indicated that the Veteran did not have a meniscus or semilunar condition or experience episodes of dislocation, locking, or effusion.  Accordingly, the notation of abnormal patellar tracking does not more nearly approximate the criteria specified under Diagnostic Code 5258, which requires "dislocation with frequent episodes of locking, pain, and effusion."  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

The Board has not overlooked the Veteran's subjective reports regarding instability, giving way, use of an over-the-counter knee brace, and locking sensations.  With regard to the Veteran's use of a knee brace, the brace was not prescribed by a medical professional and the Veteran testified that he used it for pain relief.  The Board notes that while the Veteran has responded affirmatively to the question of giving way on VA examinations reports, he has made no mention of giving way, instability, or locking during VA treatment.  The Board finds it unlikely that such symptoms would not be mentioned at the same time as his reports of knee pain,   had such symptoms been occurring.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, the Board does not find the subjective reports of instability in the knee to be persuasive, in light of his treatment records and the normal stability testing noted on VA examinations.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Moreover, with regard to his subjective sensations of giving way, locking, and instability, the Veteran is not competent to attribute his perceived symptomology to an internal function, such as recurrent subluxation, lateral ligament instability, or semilunar cartilage dislocation. In this regard, there is no indication that he possesses the requisite knowledge to render a medical opinion    or administer specialized testing that would reveal lateral ligament instability, subluxation, or cartilage dislocation.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (stating that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Board affords more weight to the July 2010, September 2016, and May 2017 VA examiners' findings that the Veteran's right knee disability did not result in recurrent subluxation, lateral instability, or episodes of semilunar dislocation with        frequent episodes of locking or dislocation or recurrent effusion.

Finally, as the evidence of record does not show that the Veteran has arthritis, ankylosis, removed semilunar cartilage, nonunion or malunion of the tibia or  fibula, or genu recurvatum, separate or higher ratings are not warranted pursuant    to Diagnostic Codes 5256, 5258, 5269, 5262, and 5263.  

In summary, the preponderance of the competent and probative evidence is against assigning a rating in excess of 10 percent for the Veteran's right knee disability, and the appeal is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.  


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claim.

The April 2017 remand requested an opinion addressing whether the Veteran's left knee disability was related to service or his service-connected right knee disability.   In a May 2017 opinion, a VA clinician opined that the Veteran's left knee condition was less likely than not related to his military service.  In so opining, the examiner noted that the first records related to any left knee condition was dated in 2010, which was more than 30 years after the Veteran's discharge from service.  Contrary to the examiner's statement, a March 2003 treatment record from Mercy Clinic noted that the Veteran had knee pain, that x-rays revealed mild lateral degeneration of the "knees," and that he was referred for physical therapy for his "knees."  Also, in addressing whether the Veteran's left knee was aggravated by his service-connected right knee disability, the examiner's sole rationale was there is no evidence to suggest or support a finding that the Veteran's left knee patellofemoral pain syndrome was worsened beyond the natural progression.  However, in his causation rationale the examiner acknowledged that a contralateral joint may not be capable of bearing an increased load associated with natural compensation.  Nevertheless, he did not address whether that was true in the present case.  In light of this evidence, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the May 2017 VA examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should.  

a.  State whether it is at least as likely as not (50 percent probability or greater) that any left knee disability was incurred during or otherwise related to the Veteran's period of active service, to include his experiences as a parachutist.  In rendering this opinion, the examiner should address the March 2003 treatment record from Mercy Clinic noting that x-rays showed mild lateral degeneration of the "knees" and that the Veteran was referred for physical therapy for his "knees."  The clinician should explain why the Veteran's left knee disability is not of delayed onset as a result of parachuting.

b.  If not related to service, state whether it is at least      as likely as not (50 percent probability or greater) that   any left knee disability is worsened beyond normal progression by his service-connected right knee disability, to include having to compensate for right knee pain when weight bearing.  If so, the examiner should provide an opinion as to the degree of worsening in the left knee   that is due to the right knee.  

The examiner should provide a complete rationale for all opinions expressed.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


